Citation Nr: 0209286	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  92-122 82	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date, prior to April 18, 1991, 
for a grant of a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his treating psychologist


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1939 to August 
1941, from April 1942 to August 1943, from February 1951 to 
September 1951, from June 1952 to November 1956, and from 
June 1959 to December 1961.

This appeal arises from a September 1998 rating decision of 
the Reno, Nevada, Regional Office (RO) which granted a TDIU, 
effective from April 12, 1994.  The veteran appealed the 
effective date determination.  By rating decision of March 
1999, the RO granted an earlier effective date of April 18, 
1991 for the award of TDIU.  The veteran continued his 
appeal.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran filed an informal claim for entitlement to a 
TDIU on April 18, 1991.

3.  The veteran did not have a single service-connected 
disability rated at 60 percent or more, nor a combined 
evaluation of 70 percent or more with one service-connected 
disability rated as 40 percent or more, prior to April 18, 
1991.

4.  There is no competent medical opinion of record 
indicating that the veteran's service-connected disabilities 
prohibited him from substantially gainful employment in the 
year prior to April 18, 1991.




CONCLUSION OF LAW

Entitlement to a TDIU is not warranted prior to April 18, 
1991.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.340, 3.400, 4.16 (2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveal that 
his neuropsychiatric evaluation was normal upon entrance into 
active service in November 1939.  Upon a subsequent 
enlistment in August 1940, his neuropsychiatric evaluation 
was again found to be normal.  On a discharge examination in 
August 1941, the veteran indicated that he did not believe 
that he suffered with any type of disability at that time.  
Medical evaluation of his nervous system reported that it was 
normal.  An enlistment examination of April 1942 found no 
defects with the veteran.  

In March 1943, the veteran was seen for a three to four year 
history of occasional precordial pain.  The diagnosis was 
mild cardiac neurosis that had existed prior to service.  On 
his Certificate of Disability for Discharge dated in August 
1943, the veteran claimed that he had always been nervous and 
that this problem had become progressively worse since his 
first enlistment in 1939.  A Board of Medical Officers 
diagnosed psychoneurosis of mixed type that was severe in 
nature.  However, these officers found that this disorder did 
not affect the veteran's capacity to labor except for 
military service.  These examinations reported no problems 
with the veteran's cardiovascular system or abdomen/viscera.


In December 1943, the RO received the veteran's application 
for vocational training from the State of California.  
Attached was the State's response dated in December 1943.  It 
was determined that due to veteran's physical and nervous 
condition, apparently associated with his military service, 
he was too unstable for effective vocational rehabilitation.  
The veteran reportedly had four work failures since August 
1943 due to his physical and nervous state.  It was noted 
that the veteran had enrolled in algebra and English courses 
to improve his job prospects, but it was felt that he would 
break down under the strain of these courses.

The veteran submitted a letter to the RO in July 1943 that 
indicated he had obtained employment with the U. S. Forest 
Service.  He indicated that, as this job required fighting 
forest fires, he was forced to travel a great deal.  His 
spouse submitted a letter in September 1948 inquiring if VA 
could directly pay the veteran's creditors with his VA 
compensation.  She claimed that the veteran was ignoring 
these debts which were increasing.

During a VA neuropsychiatric examination of September 1948, 
the veteran revealed that he had been self-employed as a 
trucker for the previous two years and owned his own truck.  
No current psychiatric disability was found.  A VA general 
medical examination of September 1948 noted a small inguinal 
hernia on the left side that was retained by the use of a 
truss.  His cardiovascular system was normal.  

Another enlistment examination in November 1950 found no 
significant abnormality on psychiatric evaluation.  A left 
inguinal hernia was noted on examination.  Service medical 
records reveal that the veteran suffered with a left inguinal 
hernia in February 1951 that underwent hernioplasty.  A 
Ranger School examination in March 1951 noted a normal 
psychiatric evaluation.  This report did note a left inguinal 
scar secondary to hernia repair that was not disabling.  
These examinations consistently reported a normal 
cardiovascular system.

In September 1951, a comprehensive medical examination report 
indicated a normal psychiatric evaluation, as did a 
subsequent enlistment examination of June 1952.  The clinical 
records noted a right inguinal hernia in October 1954 which 
underwent surgical repair.  


The reenlistment examination of July 1955 also noted a normal 
psychiatric evaluation.  These examinations also found the 
cardiovascular system and abdomen/viscera to be normal.

Military clinical records dated from May to June 1956 noted 
diagnoses for an acute situational maladjustment.  The 
symptoms of this disorder were characterized as moderate in 
degree.  After a period of hospitalization in June 1956, it 
was concluded that this episode was the result of marital 
stresses.  

A separation examination of August 1956 noted the veteran's 
claim that he had undergone a bilateral hernia repair in 
1950.  On examination, his cardiovascular system was normal.  
His abdomen/viscera was noted to be abnormal due to a well-
healed surgical scar that was found to have had no sequelae.  
His psychiatric evaluation was also abnormal due to an acute 
situational maladjustment that was determined to have existed 
prior to entering service.

A VA surgical examination in January 1958 found the veteran's 
bilateral inguinal scars to be well-healed.  No current 
hernia was found.  A January 1958 neuropsychiatric 
examination noted that the veteran's work history included 
being in the salvage business and developing a small cooper 
mine on a property that he owned.  The diagnosis was a 
chronic anxiety state that was determined to be of a mild 
degree.

An enlistment examination of June 1959 found the veteran's 
cardiovascular system, abdomen/viscera, and psychiatric 
evaluation all to be normal.  An outpatient record of January 
1961 noted the veteran's complaints of feeling very nervous 
and upset.  The impression was depression.  A separation 
examination of November 1961 noted normal cardiovascular 
system, abdomen/viscera, and psychiatric evaluation.  It was 
reported that the veteran had scars in both lower quadrants 
of the abdomen due to herniorrhaphy in 1953.  

A letter from a state hospital dated in August 1967 noted 
that the veteran had been hospitalized in June 1967.  A 
discharge summary from this hospital indicated that the 
veteran had been hospitalized from June to September 1967 
after exhibiting unpredictable and violent behavior at a 
county jail.  It was noted that the veteran would become very 
emotional and nervous when confined.  The summary indicated 
that the medical staff had determined in September 1967 that 
the veteran had sufficiently recovered from this episode that 
he should be released to face his legal difficulties.  The 
diagnosis was psychoneurotic and depressive reactions.

VA medical records dated in October 1979 noted treatment of 
the veteran's respiratory complaints.  

A letter from the Social Security Administration (SSA) 
indicated that the veteran had been entitled to a monthly 
benefit since March 1989.  In a letter of October 1990, the 
veteran indicated that since April 1990, his spouse's income 
would be "taking care of [him] full time..."

VA outpatient records dated from January 1989 to January 1999 
noted treatment for different complaints to include the 
veteran's psychiatric and cardiovascular disabilities.  In 
February 1989, the veteran was assessed with uncontrolled 
hypertension.  On a medical history prepared in April 1990, 
the veteran claimed he had high blood pressure, but denied 
any heart disease.  He asserted that his present occupation 
was as a gemologist, but noted that he was not currently 
employed as he had retired.  The veteran indicated that he 
had not held a job in the last five years.  

A June 1990 mental status report indicated that the veteran's 
mood and affect were depressed and he felt hopeless.  The 
assessments included adjustment disorder with depressed mood.  
In early July 1990, an outpatient record noted that the 
veteran was very upset and shaky with decreased coping 
ability, but he noted that his prescribed medication helped 
to calm him.  A mid-July 1990 outpatient record noted that 
the veteran's spouse reported that he was very sedated and 
his ability to cope had decreased.  



The veteran started group therapy in July 1990 and a group 
therapy note of mid-August 1990 reported that the veteran had 
been a very positive member of the group.  A VA physical 
examination of December 1990 found the veteran's illnesses 
included hypertension and chronic anxiety.

During a VA psychiatric examination in July 1990, the veteran 
claimed that after leaving the military he had worked in the 
salvage business.  He acknowledged that he was now retired 
and receiving SSA benefits.  The examiner noted that he had 
reviewed the veteran's medical history and found that he had 
a long history of intermittent anxiety and depression.  The 
impression was chronic anxiety disorder and it was felt that 
the veteran seemed fairly depressed.  

On April 18, 1991, VA received the veteran's claim for 
entitlement to an increased evaluation for his service-
connected psychiatric disability.  He alleged that his 
psychiatric disability had become more severe.

A review note prepared by the veteran's treating VA 
psychologist in June 1991 reported that the veteran had been 
seen for several years at the VA clinic.  It was found that 
the veteran suffered with chronic anxiety, poor judgment, 
difficulty dealing with minor stresses of daily living, low 
self esteem, chronic insomnia, depressive episodes, mood 
swings, and social withdrawal.  The psychologist opined that 
due to the nature and severity of these symptoms the veteran 
had been unable to sustain gainful employment since the early 
1940's.  Due to his anxiety disorder, the veteran was 
determined to be severely impaired both industrially and 
socially.

A VA vocational rehabilitation counseling report of July 1991 
found the veteran not to be feasible for vocational training, 
primarily due to his psychiatric disability.  The veteran had 
claimed that since his separation from the military he had 
been involved in mining.  He also reported training in 
mineralogy and gemology, and participating in jewelry shows.  
However, the veteran asserted that he had not been employed 
for the past 20 to 25 years.

At his hearing on appeal in January 1992, the veteran 
testified that he had always had to work by himself because 
he could not work with other people.  He asserted that if he 
worked with other people he would "go off the handle."  The 
veteran claimed that his psychiatric symptoms had worsened in 
the last two years and he could not work.  The veteran 
apparently was previously self-employed by making jewelry 
that he would sell at shows.  He asserted that he taught 
himself in the fields of gemology, mineral identification, 
and crystallography.  He alleged that his spouse had to 
financially support him for the past two years.  However, the 
veteran acknowledged that he had a limited income from the 
SSA.

A private discharge summary noted that the veteran had been 
hospitalized in January 1992 for angina and hypertension.  On 
a VA cardiovascular examination of February 1992, the veteran 
reported that he started to experience in the previous two 
years chest pains that radiated into his arms.  He reported 
that he was a retired gemologist.  The assessment was a 
history of chest pain with no objective evidence of coronary 
disease, controlled hypertension, left ventricular 
hypertrophy, and exogenous obesity.

The VA physician that had seen the veteran for the 
psychiatric examination of July 1990 conducted another 
examination in February 1992.  The veteran again reported 
that he had been in the salvage business after his separation 
from the military.  It was determined that the veteran had 
chronic and severe anxiety and depression. 

On a VA social survey conducted in July 1993, the veteran 
claimed that he had trouble making ends meet after his 
separation from the military.  During a VA psychiatric 
examination in July 1993, the veteran alleged that he had 
been unable to work since he left military service.  

In February 1994, the veteran acknowledged that his income 
from the SSA was due to his retirement and not awarded on the 
basis of a disability.  

Private hospital records dated in February 1993 noted that 
the veteran had been hospitalized for severe angina and 
coronary artery disease.  He underwent surgery for artery 
bypass graft for triple coronary artery disease.  

On June 10, 1993, the RO received a completed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  He claimed that he had been self-employed 
in the field of geology from 1969 to 1989 and was able to 
work 40 hours a week in this occupation.  However, he 
insisted that the most he had ever earned in this occupation 
in a one year period was in $6,000.00 in 1988.

In opinions dated in May 1994, both the veteran's VA and 
private psychologist expressed opinions that the veteran was 
unemployable and unable to sustain gainful employment.  Over 
the following years, the veteran's VA and private 
psychologists submitted a number of opinions indicating that 
the veteran was unable to work due to his service-connected 
psychiatric disability.  Another VA physician determined in 
August 1997 that the veteran was not employable due to his 
many physical and psychiatric disabilities.  

The veteran submitted a letter he had written to the 
Commander of the Veterans of Foreign Wars (VFW) in April 
1994.  In this letter, the veteran noted that he had been the 
Chaplain of his local VFW post for two years, but had to 
resign from this position due to open heart surgery.

However, at his hearing on appeal in December 1994, the 
veteran claimed that he had quit his position as Chaplain at 
the VFW because of the increasing severity of his psychiatric 
disability.  He also noted at this hearing that VA was in 
possession of all his prior treatment records.  

At his Board hearing in August 1997, the veteran's 
psychologist noted that he had been treating the veteran for 
the past two years.  He testified that due to a severe mental 
disorder, the veteran was "100 percent unemployable and has 
been 100 percent unable to function for a good while."  

In a short letter dated in December 1998, the veteran's 
private psychologist apparently indicated that he believed 
the evidence was sufficient for a TDIU to be awarded 
effective 1991, instead of 1994.  This same psychologist 
prepared a statement dated in April 2000.  

He again found the veteran was at the present time totally 
unemployable due to his psychiatric disability.  He noted 
that the veteran had been discharged from the military in 
1944 with this disability and that the veteran felt his 
disability award should be effective from 1944.  This 
psychologist wrote "I agree that the Veteran's 
Administration should consider and award [the veteran] for 
his dedicated service to the U. S. Army leaving him with a 
life long crutch to bear."  In a note dated in May 2000, 
this psychologist indicated that he endorsed the veteran's 
efforts to return his claim to the Board "for further 
consideration and adjudication going back to 1944."

In a letter dated in March 2000, the veteran asserted that 
since his separation from the military in 1961 he had been 
unable to obtain gainful employment because of his service-
connected psychiatric disability.  He appears to contend that 
instructions in a Board remand issued in September 1998 
required the RO to award an effective date for a TDIU to 1944 
when he was initially awarded service connection for a 
psychiatric disability.  

In a VA outpatient record of June 2000, the veteran again 
noted his contentions presented in his letter of March 2000.  
The treating psychologist noted that it was his professional 
opinion that the veteran "can no longer sustain gainful 
employment..." due to his psychiatric disability.  The 
veteran's private psychologist noted in a letter of June 2000 
that the veteran should be evaluated for a disability 
determination for PTSD dating back to 1943.  He indicated 
that the veteran continued to show unemployability and needed 
monetary support from the government for his disability 
determination dating back to 1943.

In a statement prepared in September 2000, the veteran 
indicated that he did not intend to argue that he was 
entitled to an effective date in 1943.  Instead, he contended 
that he was entitled to an effective date in December 1961, 
the month he last separated from military service.  He 
asserted that he had been unemployable since that date.  

A VA psychiatric examination of October 2000 found that the 
veteran's service-connected psychiatric disability resulted 
in a major impairment of his social and industrial 
functioning.

In a substantive appeal received in January 2001, the veteran 
argued that an earlier effective date should be set on the 
date he was awarded a nonservice-connected pension on 
September 26, 1989, as this was the date he originally was 
found to be permanently disabled.  


Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A (West Supp. 2002), 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  These provisions were apparently considered by the 
RO in its statement of the case (SOC) issued in December 2000 
and supplemental statement of the case (SSOC) issued in March 
2001.  Thus, VA did have the opportunity to apply these 
provisions to the current case.  

As the new provisions of 38 U.S.C.A. § 5103A are more 
favorable to the veteran, that is these provisions provide 
for more comprehensive and thorough development than prior 
duty to assist requirements under 38 U.S.C.A. § 5107(b) (West 
1991) that existed prior to November 2000, there is no basis 
for further development.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, the development conducted by the 
RO in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 (West 1991) as well as the 
new provisions of 38 U.S.C.A. § 5103A (West Supp. 2001).  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45620, 45629 (Aug. 29, 
2001).  

As further development is not in order under the provisions 
of 38 U.S.C.A. § 5103A (that is, the VCAA), further 
development under the new regulations is also not in order.

In addition, the Board notes that it issued a remand in 
September 1998 that called on the RO to readjudicate the 
issue of entitlement to a TDIU.  The RO fully complied with 
this instruction in its rating decisions of September 1998 
and March 1999 that resulted in the award of a TDIU.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  However, the 
current appeal regarding the effective date for a TDIU, 
though arising from these rating decisions, is a separate and 
distinct issue than that of entitlement to a TDIU.  Thus, the 
remand instructions of September 1998 have no significance in 
the current case.  

VA also has complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2).  This was specifically addressed 
in the RO's letter to the veteran dated in September 2000.  
This letter informed the veteran of the actions he must take 
and the type of evidence required in order to establish his 
claim for an earlier effective date for entitlement to a 
TDIU.  He was also informed of the actions VA would complete 
in regards to his claim.  

However, this letter failed to notify him of the evidence 
received and considered by VA.  The Board finds that this 
oversight does not warrant further development.  In the SOC 
of December 2000 and the SSOC of March 2001, VA specifically 
notified the veteran of the evidence that was considered 
regarding his claim for an earlier effective date for the 
award of a TDIU and the evidence needed to establish this 
claim.  The veteran was also informed of the laws and 
regulations pertinent to his claim.  In addition, the cover 
letter to the March 2001 SSOC informed the veteran that after 
a 60 day comment period his claim would be forwarded to the 
Board.  In effect, the RO informed the veteran that no 
further development would be undertaken in his claim by VA.  
Thus, the requirements of 38 U.S.C.A. § 5103A(b)(2) have been 
met.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).

The Board finds that all records pertinent to the claim of an 
earlier effective date for a TDIU in the possession of the 
Federal government have been obtained, to include service and 
VA medical records.  These records have been regularly 
incorporated into the claims file.  There is evidence that 
the veteran is in receipt of SSA benefits, but he clearly 
indicated in February 1994 that these benefits are the result 
of his retirement and that the SSA does not have any medical 
evidence in its possession regarding his current claim.  He 
has not alleged that he has received Workers' Compensation.  
VA has also obtained all identified private treatment 
records.  Therefore, further development of the medical 
evidence is not warranted under the provisions of 38 U.S.C.A. 
§§ 5107 or 5103A.  

VA has also obtained multiple VA compensation examinations 
for the period in question which discussed the veteran's 
service-connected disabilities and their effect on his work 
performance.  The Board finds that these examinations are 
more than adequate for VA purposes.  That is, these opinions 
were based on an examination of the veteran and a review of 
his medical history.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The veteran has requested multiple hearings both 
before the RO and the Board, and has presented evidence and 
contentions at three different hearings during the appeal 
process.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  See 
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  

Except as otherwise provided, the effective date of an 
evaluation of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for 
increases in compensation shall be the date of receipt of 
claim or date entitlement arose, whichever is later.  Id.  

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which VA's Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 are present or where, in 
pension cases, the requirements of 38 C.F.R. § 4.17 are met.  
38 C.F.R. § 3.340(a)(2).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

It appears that the veteran filed an informal claim for 
entitlement to TDIU on April 18, 1991.  The veteran is 
currently service-connected for anxiety neurosis with post-
traumatic stress disorder (PTSD) rated as 50 percent 
disabling, coronary artery disease and hypertension with post 
coronary artery bypass graft associated with his service-
connected psychiatric disability rated as 30 percent 
disabling, and post repair right inguinal hernia rated as 
noncompensable.  His combined evaluation for compensation is 
70 percent disabling.  These evaluations were awarded in 
rating decisions of September 1998 and March 2001, and were 
made effective from April 18, 1991.  Based on these awards 
the veteran was granted entitlement to a TDIU under the 
provisions of 38 C.F.R. § 4.16(a).  

Prior to April 18, 1991, the veteran was rated as 30 percent 
disabled for anxiety neurosis and a noncompensable evaluation 
for post operative residuals of right inguinal hernia.  This 
combined 30 percent evaluation was awarded in a rating 
decision of December 1990 and was made effective from March 
19, 1990.  The veteran had previously carried a combined 
noncompensable evaluation effective from November 10, 1956.

The record indicates that the veteran has never been awarded 
a total schedular evaluation for any of his service-connected 
disabilities.  The veteran has not contested the effective 
date of his individual evaluations for his service-connected 
disabilities effective from April 18, 1991.  As the only 
compensable evaluation prior to April 18, 1991 was 30 percent 
for his psychiatric disability, as a matter of law and 
regulation, he would not be entitled to a TDIU under the 
provisions of 38 C.F.R. § 3.340(a)(1)(2) and 4.16(a).  Thus, 
an earlier effective date for entitlement to TDIU must be 
denied.

Even if the provisions of 38 C.F.R. § 3.400 were applied, the 
evidence does not support the award of an earlier effective 
date.  There is no contention submitted by the veteran prior 
to April 18, 1991 that raises either a formal or informal 
claim for a TDIU.  The medical evidence in the year prior to 
April 1991 does show a worsening psychiatric disorder, but 
there is no medical opinion from that period that indicates 
that the veteran was unemployable solely due to his service-
connected psychiatric, hypertension, or inguinal hernia 
disorders.  

Without such a medical opinion, the Board cannot award a 
TDIU.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
While the veteran has insisted that his service-connected 
disabilities prevented him from gainful employment since the 
1940's, as a lay person he is not competent to provide 
evidence on a medical question.  Such a medical opinion must 
be provided by a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

It appears that the veteran's pre-existing psychiatric 
disability underwent exacerbation during military service in 
1943, 1956, and 1961.  This is supported by the 
contemporaneous medical opinions in the service medical 
records and the fact that after each exacerbation a 
comprehensive medical examination found his psychiatric 
evaluation to be normal or, as on the VA examination of 
January 1958, the disability was of a mild degree.  The only 
post-service exacerbation noted in the contemporaneous 
medical evidence was in 1967.  The hospitalization records 
indicate that the psychiatric disability had been exacerbated 
by the veteran's being confined to a small jail cell.  While 
this episode required hospitalization, the veteran's treating 
physicians indicated in September 1967 that this episode had 
resolved to the point he had returned to a functional level.

An official with the State of California indicated in 
December 1943 that the veteran was not capable of vocational 
training due to his physical and psychiatric disabilities.  
However, some of the disabilities noted in this letter have 
never been found to be service-connected by VA, thus this 
opinion does not establish that the veteran was incapable of 
substantially gainful employment solely on the basis of his 
service-connected disorders.  

Also, the credentials noted by the author of this letter do 
not indicate that this person was a medical professional nor 
does the letter indicate that its conclusions were based on 
an opinion of a medical professional.  In fact, subsequent 
lay and medical evidence clearly shows that the veteran did 
obtain employment with the U. S. Forest Service, as a self-
employed trucker, and with the military during the 1940's and 
1950's.

In June 1991, the veteran's treating VA psychologist opined 
that the veteran had been unable to sustain gainful 
employment since the early 1940's.  However, it appears that 
this opinion was based a medical/employment history provided 
by the veteran.  According to the United States Court of 
Appeals for Veterans Claims (CAVC) decision in Godfrey v. 
Brown, 8 Vet. App. 113 (1995), VA is not required to accept a 
medical opinion that is merely based on a recited history of 
the claimant.  

There is no indication that this psychologist ever reviewed 
the contemporaneous evidence since the 1940's that is 
contained in the claims file.  In fact, the preponderance of 
the lay and medical evidence prior to the 1990's clearly 
indicates that the veteran had been able to obtain employment 
through 1989.  This employment included work with the U. S. 
Government and various forms of self-employment.  The VA 
examiners who have had access to the claims file, while in 
recent years have found the veteran unemployable, have not 
provided opinions that this inability to work pre-existed the 
effective date of a TDIU in April 1991.

The veteran's private psychologist indicated the veteran's 
inability to work began in 1991.  While this psychologist 
later submitted letters indicating a date in the 1940's, a 
literal reading of these statements merely requested that VA 
consider the veteran's allegations of an effective date from 
the 1940's and not a medical opinion establishing the 
veteran's inability to work from that period.  In any event, 
the contemporaneous medical evidence and the veteran's own 
contemporaneous statements clearly indicate that he did work 
for years after his separations in 1943 and 1961.

It has been contended by the veteran that he should be 
entitled to a TDIU from September 1989 when he was awarded a 
nonservice-connected disability benefit.  He appears to be 
alluding to his award of SSA benefits.  Based on his TDIU 
claim received in June 1993, he stopped his self-employment 
in 1989 and he has acknowledged that his benefits from the 
SSA are based on his retirement, not on a disability.  The 
fact that he retired in 1989 and was given SSA retirement 
benefits would not, in and of itself, present medical 
evidence that he was unable to work due to his service-
connected disabilities.



Finally, the veteran has contended that the Board instructed 
the RO in September 1998 to grant a TDIU with an effective 
date presumably back to the 1940's.  A review of the Board's 
instructions in September 1998 does not show that this is the 
case.  

In this remand, the Board merely noted pertinent evidence and 
issues connected with the veteran's claim for entitlement to 
a TDIU and instructed the RO to readjudicate this issue.  In 
fact, the Board specifically informed the veteran at the end 
of its remand instructions that it "intimates no opinion as 
to the ultimate outcome of this case."  

In his formal claim for a TDIU submitted in 1993, the veteran 
alleged that he never made more than $6,000.00 in a one year 
period since his separation from the military in 1961.  It 
could be argued that this amount of annual income was of such 
insignificance that the veteran's work amounted to marginal 
employment under 38 C.F.R. § 4.16(a).  

However, the veteran has not provided any objective evidence 
to corroborate this claimed income.  In any event, the 
veteran did not have the required disability ratings prior to 
April 18, 1991 that are required under 38 C.F.R. § 4.16(a) 
regardless of the amount of annual income he was able to 
earn.  Thus, his claim for an earlier effective date for a 
TDIU cannot be granted as a matter of law and regulation.

Based on the above discussion, the Board finds that the 
effective date for a TDIU should remain April 18, 1991, the 
date of his claim and the effective date of the evaluations 
that would entitle him to a TDIU under the provisions of 
38 C.F.R. § 3.340(a)(1)(2) and 4.16(a).  The pertinent laws 
and regulations preclude earlier effective dates.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as a matter of law and regulation, an earlier 
effective date beyond that currently assigned cannot be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date, prior to April 18, 1991, 
for a grant of a TDIU is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a remand of September 1998, the Board returned the issue 
of entitlement to an increased evaluation for a psychiatric 
disability, then rated as 30 percent disabling, to the RO for 
further development.  By rating decision of March 1999, the 
RO determined that the veteran's PTSD was associated with his 
military service and granted an increased evaluation for his 
service-connected psychiatric disability to 50 percent 
disabling effective from April 18, 1991.

However, the veteran submitted a VA Form 21-4138 (Statement 
in Support of Claim) on July 9, 1999 in which he indicated 
that he did not wish to continue his pending appeal.  A 
letter dated on March 13, 2000, but not received by VA until 
May 19, 2000, noted his disagreement with the evaluation of 
his psychiatric disability and indicated his desire that this 
issue be returned to the Board.  The RO issued the veteran a 
letter in late May 2000 informing him that VA had considered 
his appeal regarding the issue of an increased evaluation for 
his psychiatric disability to have been withdrawn based on 
his July 1999 statement.  

He was told that his appellate rights in connection with the 
September 1998 remand had been terminated based on his 
withdrawal of the issue and that this claim would not be 
returned to the Board.  In a letter of June 2000, the veteran 
initially requested that his claim be reopened, alleged that 
he had no intention of withdrawing his appeal in July 1999, 
and that by inappropriate actions of VA personnel at the RO 
he had been led to mistakenly sign the July 1999 statement.  
The RO responded in a letter of September 2000 and apparently 
determined that the veteran's letter of June 2000 would be 
considered a new claim for entitlement to an increased 
evaluation for his psychiatric disability.  By rating 
decision of March 2001 the RO denied the claim for an 
increased evaluation.  The veteran expressed his disagreement 
with this decision in a letter received in late March 2001.  
A review of the claims file reveals that no SOC regarding 
these matters has been issued.

Based on this evidence, the Board finds that the veteran has 
submitted timely notice of disagreements (NOD) with two 
issues.  First, the veteran has challenged the RO's 
determination that he effectively withdrew his claim for 
entitlement to an increased evaluation for a psychiatric 
disability on July 9, 1999.  Second, the veteran has 
expressed disagreement with the RO's March 2001 decision that 
his service-connected psychiatric disability does not warrant 
an increased evaluation.  Both of these NOD's were received 
within one year of the RO's determinations and therefore have 
been timely submitted.  See 38 C.F.R. §§ 19.28, 19.29 (2001).  
Under the circumstances, these issues are not yet ripe for 
appellate review and must be remanded to the RO to insure 
protection of the veteran's due process rights.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304.

The need for issuance of a statement of the case per 
Manlincon, supra, is such a matter.  See Chairman's 
Memorandum No. 01-0201 (January 29, 2001).


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board takes this opportunity to inform the veteran and 
his representative that he must submit a timely substantive 
appeal (VA Form 9) after the issuance of a SOC if he wishes 
for the Board to conduct appellate review of these issues.  
Without a timely substantive appeal regarding the above 
issues, the Board has no jurisdiction to review these claims.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200.

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case regarding its May 2000 
determination that the veteran had 
withdrawn his claim for an increased 
evaluation for his service-connected 
psychiatric disability on July 9, 1999; 
and its denial of an increased evaluation 
for his service-connected psychiatric 
disability in March 2001.  This SOC must 
specifically inform the veteran and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103(a).  

The veteran and representative should 
then be given the opportunity to respond 
thereto.  Only if the veteran submits a 
timely substantive appeal (VA Form 9) 
should these issues be referred back to 
the Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
afford the veteran due process of law.  No action is required 
of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



